      Case 3:20-cv-01958-H-AHG Document 24-2 Filed 02/08/21 PageID.179 Page 1 of 2




        1    David J. Noonan, Esq. (SBN 55966)
              dnoonan@noonanlance.com
        2    Genevieve M. Ruch, Esq. (SBN 285722)
        3     gruch@noonanlance.com
             NOONAN LANCE BOYER & BANACH LLP
        4    701 Island Avenue, Suite 400
             San Diego, California 92101
        5    Telephone: (619) 780-0880
             Facsimile: (619) 780-0877
        6
        7    Stanley Edward Fisher (Pro Hac Vice)
               sfisher@wc.com
        8    Thomas H.L. Selby (Pro Hac Vice)
               tselby@wc.com
        9    Charles L. McCloud (Pro Hac Vice)
              lmccloud@wc.com
      10     WILLIAMS & CONNOLLY LLP
      11     725 – 12th Street NW
             Washington, DC 20005
      12     Telephone: (202) 434-5586
      13     Attorneys for Defendants PFIZER, INC., A
      14     Delaware corporation

      15                         UNITED STATES DISTRICT COURT
      16                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
      17     ALLELE BIOTECHNOLOGY AND                   Case No.: 3:20-CV-01958-H-AHG
             PHARMACEUTICALS, INC., a
      18     California corporation,                    PROOF OF SERVICE

      19                Plaintiff,

      20          v.

      21     PFIZER, INC., a Delaware corporation;
             BIONTECH SE, a German company;
      22     BIONTECH US, INC., a Delaware
             corporation; and DOES 1-30,
      23                Defendants.
      24
      25
      26
      27
      28
                                                          1
{02320293}
                                                               Case No. 20-CV-01958-H-AHG
      Case 3:20-cv-01958-H-AHG Document 24-2 Filed 02/08/21 PageID.180 Page 2 of 2




        1                                   PROOF OF SERVICE
        2    Allele Biotechnology and Pharmaceuticals, Inc. v. Pfizer, Inc., et al.
             U.S.D.C. Southern District of California Case No. 3:20-CV-01958-H-AHG
        3
                   I, the undersigned, declare: That I am, and was at the time of service of the
        4    papers herein referred to, over the age of eighteen years, and not a party to the
             action; and I am employed in the County of San Diego, California. My business
        5    address is 701 Island Avenue, Suite 400, San Diego, California 92101.
        6         On February 8, 2021, at San Diego, California, I served the following
             document(s) described as:
        7
             DEFENDANTS’ NOTICE OF MOTION TO DISMISS COMPLAINT
        8    PURSUANT TO RULE 12(B)(6);
        9    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION
             TO DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6)
      10
             PROOF OF SERVICE
      11
             on the parties in said action by electronically filing with the Clerk of the Court using
      12     the CM/ECF system. The Clerk of the Court will transmit a Notice of Electronic
             Filing to the following ECF registrants:
      13
             Stanley Edward Fisher                         sfisher@wc.com
      14     Thomas H.L. Selby                             tselby@wc.com
      15     Charles L. McCloud                            lmccloud@wc.com
             Elizabeth L. Brann                            elizabethbrann@paulhastings.com
      16
             Merri C. Moken                                merrimoken@paulhastings.com
      17     Ben Lewis Wagner                              ben.wagner@troutman.com
      18     Chris Franich                                 chris.franich@troutman.com
             Bruce M. Wexler                               brucewexler@paulhastings.com
      19
      20
              ELECTRONIC TRANSMISSION: I filed the foregoing document with the
                  Clerk of Court for the U.S. District Court, using the Electronic Case Filing
      21          ("ECF") system of the Court. The attorney listed above has consented to
                  receive service by electronic means and is registered with the Court's ECF
      22          system and was served a "Notice of Electronic Filing" sent by ECF system.
      23            Executed on February 8, 2021 at San Diego, California. I declare under
             penalty of perjury under the laws of the United States of America that the foregoing
      24     is true and correct and that I am employed in the office of a member of the bar of
             this Court at whose direction the service was made
      25
      26
                                                           /s/ David J. Noonan
      27
                                                           David J. Noonan
      28
                                                              2
{02320293}
                                                                  Case No. 3:20-CV-01958-H-AHG
